Dismissed and
Memorandum Opinion filed June 16, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-11-00441-CR
___________________
 
CEDRIC CHARLES
FIGGS, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee

 

 
On
Appeal from the 21st District Court
Washington County,
Texas

Trial Court Cause
No. 15,824
 

 
 
MEMORANDUM  OPINION
This is an attempted appeal from the
denial of appellant’s “motion to dismiss prosecution.”  The record does
not contain a final judgment of conviction.  The trial court entered a
certification of defendant’s right of appeal in which the court certified that
“[t]here being no final judgment or final order signed by this [court] and
there being no Interlocutory right to appeal, the [court] finds Defendant has
no right to appeal at this time.”  See Tex. R. App. P. 25.2(a)(2) and (d).  The record supports the trial court’s
certification.  See Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005). 
Generally, an appellate court has jurisdiction only to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); McKown v. State,
915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no
pet.).  Exceptions include: (1) certain appeals while on deferred
adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625
(Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,
Tex. R. App. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals
from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d
588, 589 (Tex. App.CDallas
1998, no pet.); McKown, 915 S.W.2d at
161.  
The denial of a motion to dismiss is not a separately
appealable order.  Because we have no jurisdiction,
the appeal is ordered dismissed.
 
PER CURIAM
 
Panel
consists of Justices Anderson, Brown, and Christopher.
Do Not
Publish C Tex. R. App. P. 47.2(b).